DETAILED ACTION
	This office action is in response to the application and claims filed on September 28, 2020.  Claims 1-25 are pending, with claims 1, 13, and 24 in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on May 21, 2021, have been considered and made of record (note attached copy of forms PTO-1449).

Drawings
The original drawings (twelve (12) pages) were received on September 28, 2020.  These drawings are acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8-15, and 19-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucente et al. US 2008/0144174 A1.
Lucente et al. US 2008/0144174 A1 teaches (ABS; Figs. 2, 6, etc.; corresponding text, in particular paragraphs [0042], [0046], [0069], [0070]; Claims) a collimator lens assembly 220/230 (cited Figs. 2 and 6; collimation as in para [0069]), comprising: a lens array 620 defined by a plurality of ports (many ports shown as in Fig. 2, and Fig. 6 at entrances to the lenses), including a first port and one or more neighboring ports (adjacent port), each port having a lenslet 620 (individual ones); a spacer 610 (note breadth of “spacer”) paired with each lenslet in the lens array (Fig. 2 in conjunction with Fig. 6); and an insert (aperture mask 230 as in Fig. 2) positioned in relation to the lenslet and defining an aperture such that light from the first port passes through the aperture and at least a portion of light from at least one neighboring port is blocked by the insert (functionality of at least Fig. 2; para [0042], [0049]), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  
	Regarding independent claim 13, at least one optical fiber 210 (taper, Fig. 2) is shown by Lucente, while the collimation lens assembly can be coupled thereto, accordingly all structure is met by Lucente.
Regarding dependent claim 2, each of the lenslet, spacer, and aperture are aligned along a common / longitudinal axis (Figs. 2 and 6).

Regarding claims 4 and 15, because “front surface” is a frame of reference, Lucente Figs. 2 and 6 meets this structure as the insert can be on the “front” surface of the lenses.
Regarding claim 8 and 19, because the “front surface” is a frame of reference, the insert in Figs. 2 and 6 can be structurally located “at a distance” from the defined front surface thereof.  At least Fig. 2 insert is away from and on opposite side of the lens.
Regarding claims 9 and 20, because no distance is recited in the claim, the reference to Lucente meets such language for a plate (aperture mask can be a plate).
Regarding claims 10 and 21, Lucente can be molded from a singular piece of glass ([0070]).
Regarding claim 11, Lucente teaches a beam is collimated from free-space as in Fig. 6.
Regarding claims 12 and 22, each lenslet of the lens array is the same and has the same curvature at least in Lucente Figs. 2 and 6.
Regarding claim 23, data can be input or output by Lucente based on the disclosed bi-directionality.

Claims 1-5, 8, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takashi et al. JP H10-210213 A (cited attached PTO-892 reference O).
capable of collimation (as image formation throughout Takashi, in particular Fig. 13 and ABS, convex), comprising: a lens array (Figs. 3, 13, e.g. 11/12 and 101/102) defined by a plurality of ports (at least three shown in Figs.), including a first port and one or more neighboring ports, each port having a lenslet (smaller individual lenses); a spacer (15 in Fig. 3; 105 in Fig. 13) paired with each lenslet in the lens array; and an insert (13 in Fig. 3; @ 103/104 in Fig. 13) positioned in relation to the lenslet and defining an aperture such that light from the first port passes through the aperture and at least a portion of light from at least one neighboring port is blocked by the insert (functionality of at least Figs. 3 and 13 is to block light from neighboring lenslets), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  
Regarding dependent claim 2, each of the lenslet, spacer, and aperture are aligned along a common / longitudinal axis (Figs. 3 and 13, e.g.).
Regarding claim 3, the insert is positioned in between the spacer and the lens, which can meet front surface and back surface thereof.
Regarding claim 4, because “front surface” is a frame of reference, Takashi Fig. 3 and 13 meets this structure as the insert can be on the “front” surface of the lenses.
Regarding claim 5, light shielding films 13/14 can be comprises of a metal (translation, “on a metal (Cr or the like)”).
Regarding claim 8, because the “front surface” is a frame of reference, the insert in Figs. 3 and 13 can be structurally located “at a distance” from the defined front surface thereof.  At least Fig. 13 insert is away from and on opposite side of the lens.
.

Claims 1, 13, and 24-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahara WO 2018/190254 A1.
Nakahara WO 2018/190254 A1 teaches (ABS; Figs. 18, 27-28, paragraphs [0114] – [0125]; Claims) a collimator lens assembly (cited Figs. 18, 27, 28; collimation in function), comprising: a lens array defined by a plurality of ports (many ports shown as in Figs 27-28), including a first port and one or more neighboring ports (adjacent port), each port having a lenslet (individual ones 23-1, 23-2, etc.); a spacer 2 (note breadth of “spacer”) paired with each lenslet in the lens array (Figs 27-28); and an insert 7 positioned in relation to the lenslet and defining an aperture such that light from the first port passes through the aperture and at least a portion of light from at least one neighboring port is blocked by the insert (functionality of at least Figs. 27-28 to block and avoid crosstalk between adjacent ports), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  
Regarding independent claim 13, a fiber optic data coupling to the lens array is shown as fibers at 11 A-1 etc.
Regarding independent method claim 24, the lens assembly structure of Nakahara meets all method step limitations found therein.  Further, the Examiner fully incorporates and agrees with the logic and rationale in the EP Search Report and Written Opinion in Section (4) (cited by IDS dated May 21, 2021).  Regarding claim 25, the same method steps apply for plural features of the 2nd.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsur et al. US 2018/0335615 A1.
Tsur et al. US 2018/0335615 A1 teaches (ABS; Figs. 6-7, paragraphs [0068] – [0071]; Claims) a collimator lens assembly (cited Figs. 6-7; collimation in function), comprising: a lens array defined by a plurality of ports (635; many ports shown as in Figs 6-7), including a first port and one or more neighboring ports (adjacent port), each port having a lenslet (individual ones of 635); a spacer 520 (note breadth of “spacer”) paired with each lenslet in the lens array (Figs 6-7); and an insert 532 positioned in relation to the lenslet and defining an aperture 662 such that light from the first port passes through the aperture and at least a portion of light from at least one neighboring port is blocked by the insert (functionality of at least Figs. 6-7 to block and avoid crosstalk between adjacent ports, [0070]), which clearly, fully meets Applicant’s claimed structural limitations of independent claim 1.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lucente et al. US 2008/0144174 A1, standing alone.
Regarding independent claim 1, Lucente et al. US 2008/0144174 A1 teaches (ABS; Figs. 2, 6, etc.; corresponding text, in particular paragraphs [0042], [0046], 
Regarding further dependent claims 5-7 and 16-18, Lucente does not disclose expressly and exactly the particulars of these dependencies, to include a metal insert (claims 5 and 16), with low reflective chrome (claims 6 and 17), or a glass plate with deposited metal on the glass (claims 7 and 18) in order to create the aperture.  However, at the time of the effective filing of the current application, it would have been an obvious matter of design choice to a person of ordinary skill in the art to use different selectable “inserts” such as those claimed, because Applicant has not disclosed that using such particular features of the insert to block cross-talk or unwanted light signal(s) provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Lucente to perform equally well with using such a selected material composition (metal, chrome, glass plate with metal, etc.) because these claim terms would have been easily recognized and integrated into the design of Lucente having a strong and durable material for the insert to create the design choice to modify Lucente to obtain the invention as specified in claims 5-7 and 16-18.  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, claims 5-7 and 16-18 are not patentable over Lucente, standing alone.

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: PTO-892 form references A-D and N:


-Reference C to Maruyama is pertinent to an image pickup apparatus with light blocking features in between adjacent lenses.
-Reference D to Morris is pertinent to internal noise reduction in an optics stack.
-Reference N to Kintz CN ‘559 is pertinent to spacers used with lens arrays with apertures and masks (Figs. 6, 7, and 8A-8D).

17.	Applicant may consider making similar amendments to the EP application filed after the EP Search Report and Written Opinion (see IFW amendments to the claims filed February 17, 2022 in EP 20211044.1).

18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174. The examiner can normally be reached M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/DANIEL PETKOVSEK/
Primary Examiner, Art Unit 2874                                                                                                                                                                                             March 11, 2022